PER CURIAM.
The child appeals the disposition order, in which the trial court disregarded the recommendation of the Department of Juvenile Justice for probation and committed the child to a level 6, moderate risk residential program. The state acknowledges that the trial court failed to comply with, the requirements of section 985.28, Florida Statutes, (2001). We agree and reverse. The case is remanded to the trial court for compliance with section 985.23, which requires the trial court to make a finding of the “reasons for the decision to adjudicate and to commit the child to the department” and to “state for the record the reasons which establish by a preponderance of the evidence why the court is disregarding the assessment of the child and the restrictiveness level recommended by the department.” S.L.K. v. State, 776 So.2d 1062 (Fla. 4th DCA 2001); and sections 985.23(3)(a) and. (c), Florida Statutes (2001).
SHAHOOD, HAZOURI and MAY, JJ., concur.